                  Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 1 of 49




 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7
     STEPHANIE ESPANOZA, JONATHAN MORALES
 8   and ALEX PYGIN, individually and on behalf of
     all others similarly situated,                        Case No.
 9
                            Plaintiffs,                    CLASS ACTION COMPLAINT
10
            v.                                             JURY TRIAL DEMANDED
11
     T‐MOBILE USA, INC.,
12
                            Defendant.
13

14

15

16          Plaintiffs Stephanie Espanoza, Jonathan Morales and Alex Pygin (“Plaintiffs”) bring this

17   Class Action Complaint against Defendant T‐Mobile USA, Inc. (“T‐Mobile” or “Defendant”) as

18   individuals and on behalf of all others similarly situated, and allege, upon personal knowledge

19   as to their own actions, their counsel’s investigations, and facts that are a matter of public

20   record, and upon information and belief as to all other matters, as follows:

21                                        I.   NATURE OF THE ACTION
22          1.      This class action arises out of the recent cyberattack and data breach that was

23   perpetrated against Defendant T‐Mobile, a national telecommunications company that

24   provides mobile telephone services to customers throughout the United States (the “Data

25   Breach”). The Data Breach resulted in unauthorized access and exfiltration of highly sensitive

26   and personal information (the “Private Information”).

27

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 1                                                     www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 2 of 49




 1             2.     As a result of the Data Breach, Plaintiffs and approximately 40 million former or

 2   prospective customers who applied for credit with T‐Mobile, 7.8 million current postpaid

 3   customers, and 850,000 active prepaid customers (the “Class Members”)1 suffered present

 4   injury and damages in the form of identity theft, out‐of‐pocket expenses and the value of the

 5   time reasonably incurred to remedy or mitigate the effects of the unauthorized access,

 6   exfiltration, and subsequent criminal misuse of their sensitive and highly personal information.

 7             3.     The Private Information compromised in the Data Breach includes names, phone

 8   numbers, drivers’ licenses, government identification numbers, Social Security numbers, dates

 9   of birth, and T‐Mobile account PINs. 2

10             4.     Plaintiffs bring this class action lawsuit on behalf of those similarly situated to

11   address Defendant’s inadequate safeguarding of Class Members’ Private Information that it

12   collected and maintained.

13             5.     Defendant maintained the Private Information in a reckless manner. In

14   particular, the Private Information was maintained on Defendant’s computer system and

15   network in a condition vulnerable to cyberattacks.

16             6.     The mechanism of the cyberattack and potential for improper disclosure of

17   Plaintiffs’ and Class Members’ Private Information was a known risk to Defendant, and thus

18   Defendant was on notice that failing to take steps necessary to secure the Private Information

19   from the risk of a ransomware attack.

20             7.     Plaintiffs’ and Class Members’ identities are now at considerable risk because of

21   Defendant’s negligent conduct since the Private Information that T‐Mobile collected and

22   maintained is now in the hands of data thieves.

23

24

25   1
       See T‐Mobile Shares Additional Information Regarding Ongoing Cyberattack Investigation, T‐Mobile (Aug. 17,
     2021), https://www.t‐mobile.com/news/network/additional‐information‐regarding‐2021‐cyberattack‐
26   investigation (last visited Aug. 19, 2021).

27   2
         Id.

                                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                                         936 North 34th Street, Suite 300
                                                                                        Seattle, Washington 98103‐8869
                                                                                      TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 2                                                              www.terrellmarshall.com
                  Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 3 of 49




 1          8.      Armed with the Private Information accessed in the Data Breach, data thieves

 2   can commit a variety of crimes, including but not limited to fraudulently applying for

 3   unemployment benefits, opening new financial accounts in Class Members’ names, taking out

 4   loans in Class Members’ names, using Class Members’ information to obtain government

 5   benefits (including unemployment or COVID relief benefits), filing fraudulent tax returns using

 6   Class Members’ information, obtaining driver’s licenses in Class Members’ names but with

 7   another person’s photograph and providing false information to police during an arrest.

 8          9.      Plaintiffs’ and Class Members’ Private Information was compromised due to

 9   Defendant’s negligent and/or careless acts and omissions and its failure to adequately protect

10   the Private Information of its current, former, and prospective clients.

11          10.     As a result of the Data Breach, Plaintiffs and Class Members are exposed to a

12   heightened present and imminent risk of fraud and identity theft. As a result of Defendant’s

13   actions and inactions, as set forth herein, Plaintiffs and Class Members must now and in the

14   future closely monitor their financial accounts and information to guard against identity theft,

15   among other issues.

16          11.     Plaintiffs and Class Members have and may in the future incur actual monetary

17   costs, including but not limited to the cost of purchasing credit monitoring services, credit

18   freezes, credit reports or other protective measures to deter and detect identity theft.

19          12.     Plaintiffs and Class Members have and may in the future expend time spent

20   mitigating the effects of the Data Breach, including time spent dealing with actual or attempted

21   fraud and identity theft.

22          13.     By their Complaint, Plaintiffs seek to remedy these harms on behalf of

23   themselves and all similarly situated individuals whose Private Information was accessed during

24   the Data Breach.

25          14.     Accordingly, Plaintiffs bring this action on behalf of all persons whose Private

26   Information was compromised as a result of Defendant’s negligence and failure to: (i)

27   adequately protect its customer’s Private Information, (ii) warn its current, former, and

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 3                                                     www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 4 of 49




 1   potential customers of their inadequate information security practices, and (iii) effectively

 2   monitor their data systems for security vulnerabilities and incidents. Defendant’s conduct

 3   amounts to negligence and violates federal and state statutes.

 4          15.     Plaintiffs seek remedies including, but not limited to, compensatory damages,

 5   reimbursement of out‐of‐pocket costs, and injunctive relief including improvements to

 6   Defendant’s data security systems, future annual audits, and adequate credit monitoring

 7   services funded by Defendant.

 8                                              II.     PARTIES
 9          16.     Plaintiff Stephanie Espanoza is a citizen of California residing in Los Angeles,
10   California.
11          17.     Plaintiff Jonathan Morales is a citizen of California residing in Sacramento,
12   California.
13          18.     Plaintiff Alex Pygin is a citizen of California residing in Irvine, California.
14          19.     Defendant T‐Mobile is a for‐profit company incorporated in Delaware with its
15   principal place of business in the State of Washington at 12920 SE 38th St, Bellevue,
16   Washington 98006.
17
                                     III.     JURISDICTION AND VENUE
18          20.     This Court has subject matter jurisdiction over this action under 28 U.S.C. §
19   1332(d) because this is a class action wherein the amount in controversy exceeds the sum or
20   value of $5,000,000, exclusive of interest and costs, there are more than 100 members in the
21   proposed class, and at least one member of the class is a citizen of a state different from
22   Defendant.
23          21.     This Court has personal jurisdiction over Defendant because Defendant has its
24   principal place of business is located in the State of Washington.
25          22.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial
26   part of the events or omissions giving rise to these claims occurred in, were directed to, and/or
27

                                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                                    936 North 34th Street, Suite 300
                                                                                   Seattle, Washington 98103‐8869
                                                                                 TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 4                                                         www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 5 of 49




 1   emanated from this District. Defendant resides within this judicial district and a substantial part

 2   of the events giving rise to the claims alleged herein occurred within this judicial district.

 3                                      IV.      FACTUAL ALLEGATIONS
 4
     A.      Defendant’s Business
 5
             23.     Defendant is a national telecommunications company that provides mobile
 6
     communication services, among other products and services, throughout the United States and
 7
     around the globe.
 8
             24.     In 2019 alone, T‐Mobile claims to have increased its customer base by 7 million
 9
     and had revenues totaling $45 billion. 3
10
             25.     According to Defendant, as of the second quarter of 2021, T‐Mobile had 104.8
11
     million customers, making it one of the largest telecommunications providers in the United
12
     States and in the world. 4
13
             26.     Upon information and belief, in the ordinary course of doing business,
14
     Defendant collects sensitive Private Information from customers and potential customers such
15
     as:
16
             •       Name;
17
             •       Address;
18
             •       Phone number;
19
             •       Driver’s license number;
20
             •       Social Security number;
21
             •       Financial information;
22
             •       Government identification number; and
23
             •       Date of birth.
24

25

26   3
      See Our Story, T‐Mobile, https://www.t‐mobile.com/our‐story (last visited Aug. 19, 2021).
     4
      See Investor Factbook, T‐Mobile, https://s24.q4cdn.com/400059132/files/doc_financials/2021/q2/NG_TMUS‐
27   06_30_2021‐EX‐99.2.pdf, at p. 6 (last visited Aug. 19, 2021).

                                                                                TERRELL MARSHALL LAW GROUP PLLC
                                                                                     936 North 34th Street, Suite 300
                                                                                    Seattle, Washington 98103‐8869
                                                                                  TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 5                                                          www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 6 of 49




 1           27.      In the course of collecting Private Information from customers and potential

 2   customers, including Plaintiffs and Class Members, Defendant promises to provide

 3   confidentiality and security for customers’ and potential customer’s Private Information,

 4   including by promulgating and placing privacy policies on its website.

 5           28.      In the T‐Mobile Privacy Notice (hereinafter “Privacy Notice”), which is effective

 6   as of May 5, 2021 and provided on Defendant’s website, Defendant states that “[Customers]

 7   trust T-Mobile to connect [customers] to the world every day, and we’re working hard to earn a

 8   place in [customers’] heart[s]. A big part of that is maintaining [customer] privacy.” 5

 9           29.      Further in the Privacy Notice, Defendant promises to protect consumer’s Private

10   Information and that it uses “administrative, technical, contractual, and physical safeguards

11   designed to protect [customer] data while it is under our control.” 6

12           30.      However, Defendant failed to protect and safeguard Plaintiffs’ and Class

13   Members’ Private Information. In fact, there is no indication that Defendant followed even its

14   most basic promises. For example, T‐Mobile does not claim that any of the stolen Private

15   Information was encrypted, including usernames and passwords.

16   B.      The Data Breach
17
             31.      On or about August 15, 2021, media reports indicated that T‐Mobile was
18
     “investigating a forum post claiming to be selling a mountain of personal data” that had come
19
     from T‐Mobile servers that contained personal customer data. 7
20
             32.      The reports also claimed that a portion of the stolen T‐Mobile customer data,
21
     including “30 million Social Security numbers and drivers licenses,” were being sold on the dark
22
     web for approximately $270,000. 8
23

24   5
       T‐Mobile Privacy Notice, T‐Mobile, https://www.t‐mobile.com/privacy‐center/our‐practices/privacy‐policy (last
     visited Aug. 19, 2021).
25   6
       Id.
     7
       See Joseph Cox, T‐Mobile Investigating Claims of Massive Customer Data Breach, Vice (Aug. 15, 2021),
26   https://www.vice.com/en/article/akg8wg/tmobile‐investigating‐customer‐data‐breach‐100‐million (last visited
     Aug. 19, 2021).
27   8
       Id.

                                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                                          936 North 34th Street, Suite 300
                                                                                         Seattle, Washington 98103‐8869
                                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 6                                                               www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 7 of 49




 1           33.      On August 16, 2021, T‐Mobile released a statement that a sophisticated

 2   cyberattack had enabled “unauthorized access to some T‐Mobile data” by cyberthieves and
                                                                            9
 3   that it had launched an investigation into the Data Breach.

 4           34.      On August 17, 2021, T‐Mobile released a statement saying that “[while] our

 5   investigation is still underway and we continue to learn additional details, we have now been

 6   able to confirm that the data stolen from our systems did include some personal

 7   information.”10

 8           35.      On August 19, 2021, T‐Mobile posted a “Notice of Data Breach” on its website,

 9   confirming that: “T‐Mobile learned that a bad actor illegally accessed personal data. Our

10   investigation is ongoing, but we have verified that a subset of T‐Mobile data had been accessed

11   by unauthorized individuals and the data stolen from our systems did include some personal
                      11
12   information.”

13           36.      Also on August 19, 2019, T‐Mobile began texting the following notice, in part, to

14   Class Members, including Plaintiffs Espanoza and Morales: “T‐Mobile has determined that

15   unauthorized access to some of your personal data has occurred.”

16           37.      In addition, the initial investigation discovered that “7.8 million current T‐Mobile

17   postpaid customer accounts’ information appears to be contained in the stolen files, as well as

18   just over 40 million records of former or prospective customers who had previously applied for

19   credit with T‐Mobile.” 12

20           38.      T‐Mobile also confirmed that the cyberthieves accessed and stole “customers’

21   first and last names, date of birth, SSN, and driver’s license/ID information for a subset of

22

23

24
     9
       T‐Mobile Cybersecurity Incident Update, T‐Mobile (Aug. 16, 2021), https://www.t‐
25   mobile.com/news/network/cybersecurity‐incident‐update‐august‐2021 (last visited Aug. 19, 2021).
     10
        Supra, note 1.
26   11
        See Notice of Data Breach: Keeping You Safe from Cybersecurity Threats, T‐Mobile (Aug. 19, 2021),
     https://www.t‐mobile.com/brand/data‐breach‐2021 (last visited Aug. 19, 2021).
27   12
        Supra, note 1.

                                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                           936 North 34th Street, Suite 300
                                                                                          Seattle, Washington 98103‐8869
                                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 7                                                                www.terrellmarshall.com
                      Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 8 of 49




 1   current and former postpay customers and prospective T‐Mobile customers[,]” as well as
                                                                                                                      13
 2   “850,000 active T‐Mobile prepaid customer names, phone numbers and account PINs[.]”

 3              39.    At this time, Defendant has not indicated how long the unauthorized third‐party

 4   had unfettered access to sensitive, protected, and confidential customer information stored on

 5   Defendant’s network, such as Plaintiffs’ and Class Members’ Private Information. Had

 6   Defendant taken its data security obligations more seriously, Defendant would have discovered

 7   and stopped the unauthorized intrusion sooner.

 8              40.    Upon information and belief, the cyberattack was targeted at Defendant due to

 9   its status as a leading telecommunications company that collects and maintains valuable Private

10   Information, such as Social Security numbers and financial information.

11              41.    The targeted cyberattack was expressly designed to gain access to private and

12   confidential data, including (among other things) the Private Information of current, former,

13   and prospective customers, like Plaintiffs and the Class Members.

14              42.    Because of this targeted cyberattack, data thieves were able to gain access to

15   Defendant’s servers and subsequently access and exfiltrate the protected Private Information

16   of Plaintiffs and Class Members.

17              43.    By Defendant’s own admission, “we have now been able to confirm that the data

18   stolen from our systems did include some personal information” which means that Plaintiffs’

19   and Class Members Private Information was exfiltrated as well, not merely viewed without

20   authorization.

21              44.    The files accessed by this incident contained the following information: names,

22   dates of birth, phone numbers, drivers’ licenses, government identification numbers, Social

23   Security numbers, and T‐Mobile account PINs

24              45.    There is no indication that the Private Information contained in the stolen files

25   was encrypted.

26

27   13
          Id.

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 8                                                       www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 9 of 49




 1           46.     Plaintiffs’ Private Information was accessed and stolen in the Data Breach.

 2   Plaintiffs further believe their stolen Private Information was subsequently sold on the Dark

 3   Web.

 4           47.     Defendant’s offer of twenty‐four months of complimentary credit monitoring

 5   services is an acknowledgment by T‐Mobile that the impacted individuals are subject to a

 6   present and ongoing threat of fraud and identity theft.

 7           48.     Defendant had obligations created by contract, industry standards, common law,

 8   and representations made to Plaintiffs and Class Members to keep their Private Information

 9   confidential and to protect it from unauthorized access and disclosure.

10           49.     Plaintiffs and Class Members provided their Private Information to Defendant

11   with the reasonable expectation, and mutual understanding, that Defendant would comply

12   with its obligations to keep such information confidential and secure from unauthorized access.

13   C.      Defendant Was Aware of the Risks of a Data Breach
14
             50.     Defendant had obligations created by contract, industry standards, common law,
15
     and representations made to Plaintiffs and Members of the Classes, to keep their Private
16
     Information confidential and to protect it from unauthorized access and disclosure.
17
             51.     Plaintiffs and Class Members provided their Private Information to Defendant
18
     with the reasonable expectation and mutual understanding that Defendant would comply with
19
     its obligations to keep such information confidential and secure from unauthorized access.
20
             52.     Defendant’s data security obligations were particularly important given the
21
     substantial increase in cyber‐attacks and/or data breaches preceding the date of the breach.
22
             53.     Data breaches have become widespread. For example, the United States saw
23
     1,244 data breaches in 2018 and had 446.5 million exposed records. 14
24

25

26
     14
       98 Must‐Know Data Breach Statistics for 2021, Varonis, https://blogvaronis2.wpengine.com/data‐breach‐
27   statistics/ (last visited Aug. 19, 2021).

                                                                                  TERRELL MARSHALL LAW GROUP PLLC
                                                                                       936 North 34th Street, Suite 300
                                                                                      Seattle, Washington 98103‐8869
                                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 9                                                            www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 10 of 49




 1           54.      Defendant clearly understood this reality because a quote, posted on

 2   Defendant’s website, by a senior manager of T‐Mobiles Cyber Architecture & Controls unit

 3   stated that:

 4
                      At T‐Mobile, everyone is challenge[d] to think outside of
 5                    conventional approaches to digital security; all know assumptions
                      are reevaluated. We work on forward‐thinking technologies,
 6                    including micro‐segmentation, machine learning, predictive
                      analytics, web situational awareness, advance threat mitigation,
 7
                      active defense, data obfuscation and next‐generation endpoint
 8                    technologies it. 15

 9           55.      However, T‐Mobile failed to take fully implement data security systems and

10   protect critical Private Information belonging to consumers.

11           56.      Indeed, data breaches, such as the one experienced by Defendant, have become

12   so notorious that the Federal Bureau of Investigation (“FBI”) and U.S. Secret Service have issued

13   a warning to potential targets, so they are aware of, and prepared for, a potential attack.

14   Therefore, the increase in such attacks, and attendant risk of future attacks, was widely known

15   and completely foreseeable to the public and to anyone in Defendant’s industry, including

16   Defendant.

17           57.      According to the Federal Trade Commission (“FTC”), identity theft wreaks havoc

18   on consumers’ finances, credit history, and reputation and can take time, money, and patience

19   to resolve.16 Identity thieves use stolen personal information for a variety of crimes, including

20   government benefits fraud, phone or utilities fraud, and bank and finance fraud. 17

21

22   15
        Digital Security, T‐Mobile, https://www.t‐mobile.com/careers/digital‐security (last visited Aug. 19, 2021).
     16
        See Taking Charge, What to Do If Your Identity is Stolen, FTC, 3 (Apr. 2013), https://dss.mo.gov/cd/older‐youth‐
23   program/files/taking‐charge‐what‐to‐do‐if‐identity‐is‐stolen.pdf (last visited Aug. 19, 2021).
     17
        Id. The FTC defines identity theft as “a fraud committed or attempted using the identifying information of
24   another person without authority.” 16 CFR § 603.2. The FTC describes “identifying information” as “any name or
     number that may be used, alone or in conjunction with any other information, to identify a specific person,”
25   including, among other things, “[n]ame, social security number, date of birth, official State or government issued
     driver's license or identification number, alien registration number, government passport number, employer or
26   taxpayer identification number.” See Taking Charge, What to Do If Your Identity is Stolen, FTC, 3 (Apr. 2013),
     https://dss.mo.gov/cd/older‐youth‐program/files/taking‐charge‐what‐to‐do‐if‐identity‐is‐stolen.pdf (last visited
27   Aug. 19, 2021).

                                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                                            936 North 34th Street, Suite 300
                                                                                           Seattle, Washington 98103‐8869
                                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 10                                                                www.terrellmarshall.com
                  Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 11 of 49




 1          58.     The Private Information of Plaintiffs and Members of the Classes was taken by

 2   hackers to engage in identity theft or and or to sell it to other criminals who will purchase the

 3   Private Information for that purpose. The fraudulent activity resulting from the Data Breach

 4   may not come to light for years.

 5          59.     Defendant knew, or reasonably should have known, of the importance of

 6   safeguarding the Private Information of Plaintiffs and Members of the Classes, including Social

 7   Security numbers, driver’s license, and/or dates of birth, and of the foreseeable consequences

 8   that would occur if Defendant’s data security systems were breached, including, specifically,

 9   the significant costs that would be imposed on Plaintiffs and Members of the Classes a result of

10   a breach.

11          60.     Plaintiffs and Members of the Classes now face years of constant surveillance of

12   their financial and personal records, monitoring, and loss of rights. The Classes are incurring

13   and will continue to incur such damages in addition to any fraudulent use of their Private

14   Information.

15          61.     The injuries to Plaintiffs and Members of the Classes were directly and

16   proximately caused by Defendant’s failure to implement or maintain adequate data security

17   measures for the Private Information of Plaintiffs and Members of the Classes.

18   D.     Defendant Failed to Comply with FTC Guidelines
19
            62.     The FTC has promulgated numerous guides for businesses which highlight the
20
     importance of implementing reasonable data security practices. According to the FTC, the need
21
     for data security should be factored into all business decision‐making.
22
            63.     In 2016, the FTC updated its publication, Protecting Personal Information: A
23
     Guide for Business, which established cyber‐security guidelines for businesses. The guidelines
24
     note that businesses should protect the personal customer information that they keep;
25
     properly dispose of personal information that is no longer needed; encrypt information stored
26
     on computer networks; understand their network’s vulnerabilities; and implement policies to
27

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 11                                                    www.terrellmarshall.com
                  Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 12 of 49




 1   correct any security problems. The guidelines also recommend that businesses use an intrusion

 2   detection system to expose a breach as soon as it occurs; monitor all incoming traffic for

 3   activity indicating someone is attempting to hack the system; watch for large amounts of data

 4   being transmitted from the system; and have a response plan ready in the event of a breach.

 5          64.     The FTC further recommends that companies not maintain Private Information

 6   longer than is needed for authorization of a transaction; limit access to sensitive data; require

 7   complex passwords to be used on networks; use industry‐tested methods for security; monitor

 8   for suspicious activity on the network; and verify that third‐party service providers have

 9   implemented reasonable security measures.

10          65.     The FTC has brought enforcement actions against businesses for failing to

11   protect consumer data adequately and reasonably, treating the failure to employ reasonable

12   and appropriate measures to protect against unauthorized access to confidential consumer

13   data as an unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act

14   (“FTCA”), 15 U.S.C. § 45. Orders resulting from these actions further clarify the measures

15   businesses must take to meet their data security obligations.

16          66.     Defendant failed to properly implement basic data security practices, and their

17   failure to employ reasonable and appropriate measures to protect against unauthorized access

18   to consumer Private Information constitutes an unfair act or practice prohibited by Section 5 of

19   the FTCA, 15 U.S.C. § 45.

20          67.     Defendant was at all times fully aware of their obligation to protect the Private

21   Information of current, former, and prospective customers. Defendant was also aware of the

22   significant repercussions that would result from their failure to do so.

23   E.     Defendant Failed to Comply with Industry Standards
24
            68.     A number of industry and national best practices have been published and
25
     should have been used as a go‐to resource and authoritative guide when developing
26
     Defendant’s cybersecurity practices.
27

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                   936 North 34th Street, Suite 300
                                                                                  Seattle, Washington 98103‐8869
                                                                                TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 12                                                       www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 13 of 49




 1           69.        Best cybersecurity practices that are standard in Defendant’s industry include

 2   encrypting files; installing appropriate malware detection software; monitoring and limiting the

 3   network ports; protecting web browsers and email management systems; setting up network

 4   systems such as firewalls, switches and routers; monitoring and protection of physical security

 5   systems; protection against any possible communication system; and training staff regarding

 6   critical points.

 7           70.        Defendant failed to meet the minimum standards of the following cybersecurity

 8   frameworks: the NIST Cybersecurity Framework Version 1.1 (including without limitation PR.AC‐

 9   1, PR.AC‐3, PR.AC‐4, PR.AC‐5, PR.AC‐6, PR.AC‐7, PR.AT‐1, PR.DS‐1, PR.DS‐5, PR.PT‐1, PR.PT‐3,

10   DE.CM‐1, DE.CM‐4, DE.CM‐7, DE.CM‐8, and RS.CO‐2), and the Center for Internet Security’s

11   Critical Security Controls (CIS CSC), which are established standards in reasonable cybersecurity

12   readiness.

13           71.        These foregoing frameworks are existing and applicable industry standards in

14   Defendant’s industry, and Defendant failed to comply with these accepted standards, thereby

15   opening the door to the Cyber‐Attack and causing the Data Breach.

16   F.      Defendant’s Breach
17
             72.        T‐Mobile breached its obligations to Plaintiffs and Class Members and/or was
18
     otherwise negligent and reckless because it failed to properly maintain and safeguard its
19
     computer systems and data. T‐Mobile’s unlawful conduct includes, but is not limited to, the
20
     following acts and/or omissions:
21
                        a.     Failing to maintain an adequate data security system to reduce the risk of
22
                               data breaches and cyberattacks;
23
                        b.     Failing to adequately protect current, former, and prospective customers’
24
                               Private Information;
25
                        c.     Failing to properly monitor its own data security systems for existing
26
                               intrusions;
27

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 13                                                      www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 14 of 49




 1                    d.       Failing to comply with FTC guidelines for cybersecurity, in violation of

 2                             Section 5 of the FTC Act, and;

 3                    e.       Failing to adhere to industry standards for cybersecurity.

 4           73.      T‐Mobile negligently and unlawfully failed to safeguard Plaintiffs’ and Class

 5   Members’ Private Information.

 6           74.      Accordingly, as outlined below, Plaintiffs and Class Members now face an

 7   increased risk of fraud and identity theft. In addition, Plaintiffs and the Class Members also lost

 8   the benefit of the bargain they made with T‐Mobile.

 9   G.      The Value of Private Information to Cyber Criminals and Increased Risk of Fraud and
10           Identity Theft to Consumers

11           75.      Businesses that store personal information are likely to be targeted by cyber

12   criminals. Credit card and bank account numbers are tempting targets for hackers. However,

13   information such as dates of birth and Social Security numbers are even more attractive to

14   hackers; they are not easily destroyed and can be easily used to perpetrate identity theft and

15   other types of fraud.

16           76.      The Private Information of individuals remains of high value to criminals, as

17   evidenced by the prices they will pay through the dark web. Numerous sources cite dark web

18   pricing for stolen identity credentials. For example, personal information can be sold at a price

19   ranging from $40 to $200, and bank details have a price range of $50 to $200. 18

20           77.      Social Security numbers, for example, are among the worst kind of personal

21   information to have stolen because they may be put to a variety of fraudulent uses and are

22   difficult for an individual to change. The Social Security Administration (“SSA”) stresses that the

23   loss of an individual’s Social Security number, as is the case here, can lead to identity theft and

24   extensive financial fraud:

25

26   18
       See Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends, (Oct. 16, 2019),
     https://www.digitaltrends.com/computing/personal‐data‐sold‐on‐the‐dark‐web‐how‐much‐it‐costs (last visited
27   Aug. 19, 2021).

                                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                           936 North 34th Street, Suite 300
                                                                                          Seattle, Washington 98103‐8869
                                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 14                                                               www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 15 of 49




                      A dishonest person who has your Social Security number can use it
 1
                      to get other personal information about you. Identity thieves can
 2                    use your number and your good credit to apply for more credit in
                      your name. Then, they use the credit cards and don’t pay the bills,
 3                    it damages your credit. You may not find out that someone is using
                      your number until you’re turned down for credit, or you begin to
 4
                      get calls from unknown creditors demanding payment for items
 5                    you never bought. Someone illegally using your Social Security
                      number and assuming your identity can cause a lot of problems.19
 6
             78.      What is more, it is no easy task to change or cancel a stolen Social Security
 7
     number. An individual cannot obtain a new Social Security number without significant
 8
     paperwork and evidence of actual misuse. In other words, preventive action to defend against
 9
     the possibility of misuse of a Social Security number is not permitted; an individual must show
10
     evidence of actual, ongoing fraud activity to obtain a new number.
11
             79.      Even then, a new Social Security number may not be effective. According to Julie
12
     Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link
13
     the new number very quickly to the old number, so all of that old bad information is quickly
14
     inherited into the new Social Security number.” 20
15
             80.      Furthermore, as the SSA warns:
16

17                    Keep in mind that a new number probably will not solve all your
                      problems. This is because other governmental agencies (such as
18                    the IRS and state motor vehicle agencies) and private businesses
                      (such as banks and credit reporting companies) likely will have
19                    records under your old number. Along with other personal
20                    information, credit reporting companies use the number to identify
                      your credit record. So using a new number will not guarantee you
21                    a fresh start. This is especially true if your other personal
                      information, such as your name and address, remains the same.
22
                      If you receive a new Social Security Number, you should not be able
23                    to use the old number anymore.

24

25   19
        Identity Theft and Your Social Security Number, Social Security Administration (2018); available at:
     https://www.ssa.gov/pubs/EN‐05‐10064.pdf (last visited Aug. 19, 2021).
26   20
        Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR (Feb. 9, 2015),
     http://www.npr.org/2015/02/09/384875839/data‐stolen‐by‐anthem‐s‐hackers‐has‐millionsworrying‐about‐
27   identity‐theft (last visited Aug. 19, 2021).

                                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                                          936 North 34th Street, Suite 300
                                                                                         Seattle, Washington 98103‐8869
                                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 15                                                              www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 16 of 49




                      For some victims of identity theft, a new number actually creates
 1
                      new problems. If the old credit information is not associated with
 2                    your new number, the absence of any credit history under the new
                      number may make more difficult for you to get credit. 21
 3
             81.      Here, the unauthorized access left the cyber criminals with the tools to perform
 4
     the most thorough identity theft—they have obtained all the essential Private Information to
 5
     mimic the identity of the user. The personal data of Plaintiffs and Members of the Classes
 6
     stolen in the Data Breach constitutes a dream for hackers and a nightmare for Plaintiffs and the
 7
     Classes.
 8
             82.      A study by Identity Theft Resource Center shows the multitude of harms caused
 9
                                                                         22
     by fraudulent use of personal and financial information:
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     21
       Supra, note 18.
26   22
       See Jason Steele, Credit Card and ID Theft Statistics, CreditCards.com (Oct. 23, 2020)
     https://www.creditcards.com/credit‐card‐news/credit‐card‐security‐id‐theft‐fraud‐statistics‐1276.php (last visited
27   Aug. 19, 2021).

                                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                           936 North 34th Street, Suite 300
                                                                                          Seattle, Washington 98103‐8869
                                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 16                                                               www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 17 of 49




 1

 2           83.      Stolen personal data of Plaintiffs and Members of the Classes represents

 3   essentially one‐stop shopping for identity thieves.

 4           84.      The FTC has released its updated publication on protecting Private Information

 5   for businesses, which includes instructions on protecting Private Information, properly

 6   disposing of Private Information, understanding network vulnerabilities, implementing policies

 7   to correct security problems, using intrusion detection programs, monitoring data traffic, and

 8   having in place a response plan.

 9           85.      General policy reasons support such an approach. A person whose personal

10   information has been compromised may not see any signs of identity theft for years. According

11   to the United States Government Accountability Office (“GAO”) Report to Congressional

12   Requesters:

13
                      [L]aw enforcement officials told us that in some cases, stolen data
14                    may be held for up to a year or more before being used to commit
                      identity theft. Further, once stolen data have been sold or posted
15                    on the Web, fraudulent use of that information may continue for
                      years. As a result, studies that attempt to measure the harm
16
                      resulting from data breaches cannot necessarily rule out all future
17                    harm. 23

18           86.      Companies recognize that Private Information is a valuable asset. Indeed, Private

19   Information is a valuable commodity. A “cyber black‐market” exists in which criminals openly

20   post stolen Social Security numbers and other Private Information on a number of Internet

21   websites. The stolen personal data of Plaintiff and members of the Classes has a high value on

22   both legitimate and black markets.

23           87.      Identity thieves may commit various types of crimes such as immigration fraud,

24   obtaining a driver’s license or identification card in the victim’s name but with another’s

25

26   23
       See U.S. Gov. Accounting Office, GAO‐07‐737, Personal Information: Data Breaches Are Frequent, but Evidence of
     Resulting Identity Theft Is Limited; However, the Full Extent Is Unknown (2007) at 29, available at:
27   https://www.gao.gov/new.items/d07737.pdf (last visited Aug. 19, 2021).

                                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                                         936 North 34th Street, Suite 300
                                                                                        Seattle, Washington 98103‐8869
                                                                                      TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 17                                                             www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 18 of 49




 1   picture, and/or using the victim’s information to obtain a fraudulent tax refund or fraudulent

 2   unemployment or COVID‐19 relief benefits. The United States government and privacy experts

 3   acknowledge that it may take years for identity theft to come to light and be detected.

 4           88.      As noted above, the disclosure of Social Security numbers in particular poses a

 5   significant risk. Criminals can, for example, use Social Security numbers to create false bank

 6   accounts or file fraudulent tax returns. Defendant’s current, former, and prospective customers

 7   whose Social Security numbers have been compromised now face a present and imminent risk

 8   of identity theft and other problems associated with the disclosure of their Social Security

 9   number and will need to monitor their credit and tax filings for an indefinite duration.

10           89.      Based on the foregoing, the information compromised in the Data Breach is

11   significantly more valuable than the loss of, for example, credit card information in a retailer

12   data breach, because, there, victims can cancel or close credit and debit card accounts. The

13   information compromised in this Data Breach is impossible to “close” and difficult, if not

14   impossible, to change — Social Security number, driver’s license number or government‐issued

15   identification number, name, and date of birth.

16           90.      This data demands a much higher price on the black market. Martin Walter,

17   senior director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

18   personally identifiable information and Social Security numbers are worth more than 10x on

19   the black market.” 24

20           91.      Among other forms of fraud, identity thieves may obtain driver’s licenses,

21   government benefits, medical services, and housing or even give false information to police.

22           92.      According to a recent article in the New York Times, cyber thieves are using

23   illegally obtained driver’s to submit and fraudulently obtain unemployment benefits.25 An

24

25   24
        Tim Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card Numbers, IT World, (Feb.
     6, 2015), https://www.networkworld.com/article/2880366/anthem‐hack‐personal‐data‐stolen‐sells‐for‐10x‐price‐
26   of‐stolen‐credit‐card‐numbers.html (last visited Aug. 19, 2021).
     25
        How Identity Thieves Took My Wife for a Ride, New York Times, (April 27, 2021)
27   https://www.nytimes.com/2021/04/27/your‐money/identity‐theft‐auto‐insurance.html (last visited Aug. 19, 2021)

                                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                           936 North 34th Street, Suite 300
                                                                                          Seattle, Washington 98103‐8869
                                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 18                                                               www.terrellmarshall.com
                  Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 19 of 49




 1   individual may not know that his or her driver’s license was used to file for unemployment

 2   benefits until law enforcement notifies the individual’s employer of the suspected fraud, or

 3   until the individual attempts to lawfully apply for unemployment and is denied benefits (due to

 4   the prior, fraudulent application and award of benefits).

 5   H.     The Plaintiffs’ Experiences
 6
            1.      Plaintiff Stephanie M. Espanoza
 7          93.     Plaintiff Stephanie Espanoza opened her cellular telephone postpaid customer
 8   account with Defendant in or about June 2006 and was required to provide, among other
 9   things, her full name, date of birth and Social Security number.
10          94.     On or about August 16, 2021, Plaintiff Espanoza, and the public, was first notified
11   of the Data Breach by T‐Mobile and that cybercriminals had illegally accessed and stole
12   confidential customer data from millions of T‐Mobile customer accounts. In addition, Plaintiff
13   Espanoza received the August 19, 2021 text message from T‐Mobile notifying her that her
14   Private Information was among the confidential data that cybercriminals illegally accessed and
15   stole from Defendant’s servers.
16          95.     As a direct and proximate result of the breach, Plaintiff Espanoza has made
17   reasonable efforts to mitigate the impact of the breach, including but not limited to: purchasing
18   credit protection, researching the internet concerning this Data Breach; discussing the breach
19   with her family; reviewing credit reports and financial account statements for any indications of
20   actual or attempted identity theft or fraud; and researching credit monitoring and identity theft
21   protection services offered by Defendant. This is valuable time Plaintiff Espinoza otherwise
22   could have and would have spent on other activities, including but not limited to taking care of
23   her 10‐month old daughter, work and/or recreation.
24          96.     Plaintiff Espinoza is very concerned about identity theft, her banking account and
25   fraud, as well as the consequences of such identity theft and fraud resulting from the Data
26   Breach.
27

                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 19                                                   www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 20 of 49




 1           97.      Plaintiff Espinoza suffered actual injury from having Private Information

 2   compromised as a result of the Data Breach including, but not limited to (a) damage to and

 3   diminution in the value of his Private Information, a form of property that Defendant obtained

 4   from Plaintiff; (b) violation of Plaintiffs’ privacy rights; and (c) present and increased risk arising

 5   from the identity theft and fraud.

 6           98.      Plaintiff Espinoza has and will spend a significant amount of time responding to

 7   the impacts of the Data Breach. The time spent dealing with the fallout from the Data Breach is

 8   time Plaintiff otherwise would have spent on other activities, such as caring for her newborn,

 9   work and/or recreation.

10           99.      As a result of the Data Breach, Plaintiff Espinoza anticipates spending

11   considerable time and money on an ongoing basis to try to mitigate and address harms caused

12   by the Data Breach. As a result of the Data Breach, Plaintiff is and will continue to be at

13   increased risk of identity theft and fraud for years to come.

14           2.       Plaintiff Jonathan Morales
15           100.     Plaintiff Jonathan Morales is a T‐Mobile cellular customer and was required to
16   provide to Defendant, among other things, his full name and Social Security number.
17           101.     On or about August 17, 2021, Plaintiff Morales, and the public, was first notified
18   of the Data Breach by T‐Mobile and that cybercriminals had illegally accessed and stole
19   confidential customer data from millions of T‐Mobile customer accounts. In addition, Plaintiff
20   Morales received the August 19, 2021 text message from T‐Mobile notifying him that his
21   Private Information was among the confidential data that cybercriminals illegally accessed and
22   stole from Defendant’s servers.
23           102.     As a direct and proximate result of the breach, Plaintiff Morales has made
24   reasonable efforts to mitigate the impact of the breach, including but not limited to:
25   researching the Data Breach; reviewing credit reports and financial account statements for any
26   indications of actual or attempted identity theft or fraud; and researching credit monitoring and
27

                                                                              TERRELL MARSHALL LAW GROUP PLLC
                                                                                   936 North 34th Street, Suite 300
                                                                                  Seattle, Washington 98103‐8869
                                                                                TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 20                                                       www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 21 of 49




 1   identity theft protection services offered by Defendant. This is valuable time Plaintiff Morales

 2   otherwise would have spent on other activities, including but not limited to work and/or

 3   recreation.

 4           103.     Plaintiff Morales is very concerned about identity theft and fraud, as well as the

 5   consequences of such identity theft and fraud resulting from the Data Breach.

 6           104.     Plaintiff Morales suffered actual injury from having Private Information

 7   compromised as a result of the Data Breach including, but not limited to (a) damage to and

 8   diminution in the value of his Private Information, a form of property that Defendant obtained

 9   from Plaintiff; (b) violation of Plaintiffs’ privacy rights; and (c) present and increased risk arising

10   from the identity theft and fraud.

11           105.     Moreover, subsequent to the Data Breach, Plaintiff Morales also experienced a

12   significant increase in the amount of suspicious, unsolicited phishing spam. Plaintiff Morales

13   receives a substantial amount of spam, all of which appear to be placed with the intent to

14   obtain personal information to commit identity theft by way of a social engineering attack.

15           106.     Plaintiff Morales has and will spend a significant amount of time responding to

16   the impacts of the Data Breach. The time spent dealing with the fallout from the Data Breach is

17   time Plaintiff otherwise would have spent on other activities, such as work and/or recreation.

18           107.     As a result of the Data Breach, Plaintiff Morales anticipates spending

19   considerable time and money on an ongoing basis to try to mitigate and address harms caused

20   by the Data Breach. As a result of the Data Breach, Plaintiff is and will continue to be at

21   increased risk of identity theft and fraud for years to come.

22           3.       Plaintiff Alex Pygin
23           108.     Plaintiff Alex Pygin opened his cellular telephone postpaid customer account
24   with Defendant in or about August 2019 and was required to provide, among other things, his
25   full name and Social Security number.
26

27

                                                                              TERRELL MARSHALL LAW GROUP PLLC
                                                                                   936 North 34th Street, Suite 300
                                                                                  Seattle, Washington 98103‐8869
                                                                                TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 21                                                       www.terrellmarshall.com
                       Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 22 of 49




 1              109.       On or about August 17, 2021, Plaintiff Pygin, and the public, was first notified of

 2   the Data Breach by T‐Mobile and that cybercriminals had illegally accessed and stole

 3   confidential customer data from millions of T‐Mobile customer accounts. 26

 4              110.       As a direct and proximate result of the breach, Plaintiff Pygin has made

 5   reasonable efforts to mitigate the impact of the breach, including but not limited to:

 6   researching the Data Breach; reviewing credit reports and financial account statements for any

 7   indications of actual or attempted identity theft or fraud; and researching credit monitoring and

 8   identity theft protection services offered by Defendant. This is valuable time Plaintiff Pygin

 9   otherwise would have spent on other activities, including but not limited to work and/or

10   recreation.

11              111.       Plaintiff Pygin is very concerned about identity theft and fraud, as well as the

12   consequences of such identity theft and fraud resulting from the Data Breach.

13              112.       Plaintiff Pygin suffered actual injury from having Private Information

14   compromised as a result of the Data Breach including, but not limited to (a) damage to and

15   diminution in the value of his Private Information, a form of property that Defendant obtained

16   from Plaintiff; (b) violation of Plaintiffs’ privacy rights; and (c) present and increased risk arising

17   from the identity theft and fraud.

18              113.       Plaintiff Pygin has and will spend a significant amount of time responding to the

19   impacts of the Data Breach. The time spent dealing with the fallout from the Data Breach is

20   time Plaintiff otherwise would have spent on other activities, such as work and/or recreation.

21              114.       As a result of the Data Breach, Plaintiff Pygin anticipates spending considerable

22   time and money on an ongoing basis to try to mitigate and address harms caused by the Data

23   Breach. As a result of the Data Breach, Plaintiff is and will continue to be at increased risk of

24   identity theft and fraud for years to come.

25

26

27   26
          Supra, note 1.

                                                                                  TERRELL MARSHALL LAW GROUP PLLC
                                                                                       936 North 34th Street, Suite 300
                                                                                      Seattle, Washington 98103‐8869
                                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 22                                                           www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 23 of 49




     I.      Plaintiffs’ and Class Members’ Damages
 1

 2           115.      To date, Defendant has done absolutely nothing to provide Plaintiffs and Class

 3   Members with relief for the damages they have suffered because of the Data Breach, including,

 4   but not limited to, the costs and loss of time they incurred because of the Data Breach.

 5           116.      Defendant has only offered inadequate identity monitoring services. Defendant

 6   places the burden squarely on Plaintiffs and Class Members by requiring them to expend time

 7   signing up for that service, as opposed to automatically enrolling all victims of this cybercrime.

 8   In addition, Defendant only offers these services for two years, even though experts agree that

 9   the effects of such a data breach can often be felt by victims for around seven years.

10           117.      Plaintiffs’ and Class Members’ Private Information were compromised as a direct

11   and proximate result of the Data Breach.

12           118.      As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

13   Members are in imminent, immediate, and continuing increased risk of harm from fraud and

14   identity theft.

15           119.      As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

16   Members have been forced to expend time dealing with the effects of the Data Breach.

17           120.      Plaintiffs and Class Members face a present and substantial risk of out‐of‐pocket

18   fraud losses such as loans opened in their names, government benefits fraud, tax return fraud,

19   utility bills opened in their names, credit card fraud, and similar identity theft.

20           121.      Plaintiffs and Class Members face a present and substantial risk of being targeted

21   for future phishing, data intrusion, and other illegal schemes based on their Private Information

22   as potential fraudsters could use that information to target such schemes more effectively to

23   Plaintiffs and Class Members.

24           122.      Plaintiffs and Class Members have and may continue to incur out‐of‐pocket costs

25   for protective measures such as credit monitoring fees, credit report fees, credit freeze fees,

26   and similar costs directly or indirectly related to the Data Breach.

27

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 23                                                      www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 24 of 49




 1           123.     Plaintiffs and Class Members also suffered a loss of value of their Private

 2   Information when it was acquired by cyber thieves in the Data Breach. Numerous courts have

 3   recognized the propriety of loss of value damages in related cases.

 4           124.     Plaintiffs and Class Members have spent and will continue to spend significant

 5   amounts of time to monitor their financial accounts for misuse. Indeed, Defendant’s own

 6   Notice of Data Breach page posted on its website states that the stolen data is in “harm’s way”

 7   and encourages Plaintiffs and Class Members to “take proactive steps regularly to protect your
                             27
 8   data and identity[.]”

 9           125.     Plaintiffs and Class Members have suffered or will suffer actual injury as a direct

10   result of the Data Breach. Many victims suffered ascertainable losses in the form of out‐of‐

11   pocket expenses and the value of their time reasonably incurred to remedy or mitigate the

12   effects of the Data Breach relating to:

13                    a.      Finding fraudulent charges, loans, and/or government benefit claims;

14                    b.      Purchasing credit monitoring and identity theft prevention;

15                    c.      Placing “freezes” and “alerts” with credit reporting agencies;

16                    d.      Spending time on the phone with or at a financial institution or

17                            government agency to dispute fraudulent charges and/or claims;

18                    e.      Contacting financial institutions and closing or modifying financial

19                            accounts;

20                    f.      Closely reviewing and monitoring Social Security numbers, bank

21                            accounts, and credit reports for unauthorized activity for years to come.

22           126.     Moreover, Plaintiffs and Class Members have an interest in ensuring that their

23   Private Information, which is believed to remain in the possession of Defendant, is protected

24   from further breaches by the implementation of security measures and safeguards, including

25   but not limited to, making sure that the storage of data or documents containing personal and

26
     27
      Notice of Data Breach: Keeping You Safe from Cybersecurity Threats, T‐Mobile (Aug. 19, 2021), https://www.t‐
27   mobile.com/brand/data‐breach‐2021 (last visited Aug. 19, 2021).

                                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                                         936 North 34th Street, Suite 300
                                                                                        Seattle, Washington 98103‐8869
                                                                                      TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 24                                                             www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 25 of 49




 1   financial information is not accessible online, that access to such data is password‐protected,

 2   and that such data is properly encrypted.

 3          127.     As a direct and proximate result of Defendant’s actions and inactions, Plaintiffs

 4   and Class Members have suffered a loss of privacy and are at an imminent and increased risk of

 5   future harm.

 6          128.     To date, Defendant has done absolutely nothing to provide Plaintiffs and Class

 7   members with relief for the damages they have suffered because of the Data Breach, including,

 8   but not limited to, the costs and loss of time they incurred because of the Data Breach.

 9          129.     Defendant has only offered inadequate identity monitoring services, and it is

10   unclear whether that credit monitoring was only offered to certain affected individuals (based

11   upon the type of data stolen), or to all persons whose data was compromised in the Data

12   Breach. What is more, Defendant places the burden squarely on Plaintiffs and Class members

13   by requiring them to expend time signing up for that service, as opposed to automatically

14   enrolling all victims of this cybercrime.

15                                       V.      CLASS ALLEGATIONS
16          130.     Plaintiffs bring this nationwide class action pursuant to rules 23(b)(2), 23(b)(3),
17   and 23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all members of
18   the following class:
19
                     All current, former, and prospective T‐Mobile customers residing in
20                   the United States whose Private Information was compromised in
                     the Data Breach announced by Defendant on or about August 16,
21                   2021 (the “Nationwide Class”).
22          131.     The California Subclass is defined as follows:
23
                     All current, former, and prospective T‐Mobile customers residing
24                   in California whose Private Information was compromised in the
                     Data Breach announced by Defendant on or about August 16,
25
                     2021 (the “California Subclass”).
26

27

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 25                                                      www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 26 of 49




 1          132.     The California Subclass is referred to herein as the “Statewide Subclass” and

 2   together with the Nationwide Class, are collectively referred to herein as the “Classes.”

 3          133.     Excluded from the Classes are all individuals who make a timely election to be

 4   excluded from this proceeding using the correct protocol for opting out, and all judges assigned

 5   to hear any aspect of this litigation and their immediate family members.

 6          134.     Plaintiffs reserve the right to modify or amend the definitions of the proposed

 7   Classes before the Court determines whether certification is appropriate.

 8          135.     Numerosity: The Classes are so numerous that joinder of all members is

 9   impracticable. Defendant has identified millions of current, former, and prospective customers

10   whose Private Information may have been improperly accessed in the Data Breach, and the

11   Classes are apparently identifiable within Defendant’s records.

12          136.     Commonality: Questions of law and fact common to the Classes exist and

13   predominate over any questions affecting only individual members of the Classes. These

14   include:

15                   a.     When Defendant actually learned of the Data Breach and whether their

16                          response was adequate;

17                   b.     Whether Defendant owed a duty to the Classes to exercise due care in

18                          collecting, storing, safeguarding and/or obtaining their Private

19                          Information;

20                   c.     Whether Defendant breached that duty;

21                   d.     Whether Defendant implemented and maintained reasonable security

22                          procedures and practices appropriate to the nature of storing the Private

23                          Information of Plaintiffs and Members of the Classes;

24                   e.     Whether Defendant acted negligently in connection with the monitoring

25                          and/or protection of Private Information belonging to Plaintiffs and

26                          Members of the Classes;

27

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 26                                                    www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 27 of 49




 1                   f.     Whether Defendant knew or should have known that it did not employ

 2                          reasonable measures to keep the Private Information of Plaintiffs and

 3                          Members of the Classes secure and to prevent loss or misuse of that

 4                          Private Information;

 5                   g.     Whether Defendant adequately addressed and fixed the vulnerabilities

 6                          which permitted the Data Breach to occur;

 7                   h.     Whether Defendant caused Plaintiffs’ and Members of the Classes

 8                          damage;

 9                   i.     Whether Defendant violated the law by failing to promptly notify

10                          Plaintiffs and Members of the Classes that their Private Information had

11                          been compromised;

12                   j.     Whether Defendant violated the consumer protection statutes invoked

13                          below; and

14                   k.     Whether Plaintiffs and the other Members of the Classes are entitled to

15                          credit monitoring and other monetary relief;

16          137.     Typicality: Plaintiffs’ claims are typical of those of the other Members of the

17   Classes because all had their Private Information compromised as a result of the Data Breach

18   due to Defendant’s misfeasance.

19          138.     Adequacy: Plaintiffs will fairly and adequately represent and protect the

20   interests of the members of the Classes. Plaintiffs’ Counsel are competent and experienced in

21   litigating privacy‐related class actions.

22          139.     Superiority and Manageability: Under rule 23(b)(3) of the Federal Rules of Civil

23   Procedure, a class action is superior to other available methods for the fair and efficient

24   adjudication of this controversy since joinder of all the members of the Classes is impracticable.

25   Individual damages for any individual member of the Classes are likely to be insufficient to

26   justify the cost of individual litigation, so that in the absence of class treatment, Defendant’s

27   misconduct would go unpunished. Furthermore, the adjudication of this controversy through a

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 27                                                     www.terrellmarshall.com
                      Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 28 of 49




 1   class action will avoid the possibility of inconsistent and potentially conflicting adjudication of

 2   the asserted claims. There will be no difficulty in the management of this action as a class

 3   action.

 4             140.     Class certification is also appropriate under Rule 23(a) and (b)(2) because

 5   Defendant acted or refused to act on grounds generally applicable to the Classes, so that final

 6   injunctive relief or corresponding declaratory relief is appropriate as to the Nationwide Class as

 7   a whole and as to the Subclass as a whole.

 8             141.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

 9   because such claims present only particular, common issues, the resolution of which would

10   advance the disposition of this matter and the parties’ interests therein. Such particular issues

11   include, but are not limited to:

12                      a.     Whether Defendant owed a legal duty to Plaintiffs and Members of the

13                             Classes to exercise due care in collecting, storing, using, and safeguarding

14                             their Private Information;

15                      b.     Whether Defendant breached a legal duty to Plaintiffs and the Members

16                             of the Classes to exercise due care in collecting, storing, using, and

17                             safeguarding their Private Information;

18                      c.     Whether Defendant failed to comply with its own policies and applicable

19                             laws, regulations, and industry standards relating to data security;

20                      d.     Whether Defendant failed to implement and maintain reasonable

21                             security procedures and practices appropriate to the nature and scope of

22                             the information compromised in the Data Breach; and

23                      e.     Whether members of the Classes are entitled to actual damages, credit

24                             monitoring or other injunctive relief, and/or punitive damages as a result

25                             of Defendant’s wrongful conduct.

26

27

                                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                                    936 North 34th Street, Suite 300
                                                                                   Seattle, Washington 98103‐8869
                                                                                 TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 28                                                        www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 29 of 49




                                      VI.     FIRST CLAIM FOR RELIEF
 1
         Negligence (On Behalf of Plaintiffs, the Nationwide Class, and the Statewide Subclass)
 2
            142.     Plaintiffs re‐allege and incorporate by reference herein all of the allegations
 3
     contained in paragraphs 1 through 141.
 4
            143.     Defendant owed a common law duty to Plaintiffs and Members of the Classes to
 5
     exercise reasonable care in obtaining, using, and protecting their Private Information from
 6
     unauthorized third parties.
 7
            144.     The legal duties owed by Defendant to Plaintiffs and Members of the Classes
 8
     include, but are not limited to the following:
 9
                     a.     To exercise reasonable care in obtaining, retaining, securing,
10
                            safeguarding, deleting, and protecting the Private Information of
11
                            Plaintiffs and Members of the Classes in its possession;
12
                     b.     To protect Private Information of Plaintiffs and Members of the Classes in
13
                            its possession using reasonable and adequate security procedures that
14
                            are compliant with industry‐standard practices; and
15
                     c.     To implement processes to quickly detect a data breach and to timely act
16
                            on warnings about data breaches, including promptly notifying Plaintiffs
17
                            and Members of the Classes of the Data Breach.
18
            145.     Defendant’s duty to use reasonable data security measures also arose under
19
     Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45(a) (the “FTC Act”), which
20
     prohibits “unfair . . . practices in or affecting commerce,” including, as interested and enforced
21
     by the Federal Trade Commission, the unfair practices by companies such as Defendant of
22
     failing to use reasonable measures to protect Private Information.
23
            146.     Various FTC publications and data security breach orders further form the basis
24
     of Defendant’s duty. Plaintiffs and Members of the Classes are consumers under the FTC Act.
25
     Defendant violated Section 5 of the FTC Act by failing to use reasonable measures to protect
26
     Private Information and by not complying with industry standards.
27

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 29                                                     www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 30 of 49




 1          147.      Defendant breached its duties to Plaintiffs and Members of the Classes.

 2   Defendant knew or should have known the risks of collecting and storing Private Information

 3   and the importance of maintaining secure systems, especially in light of the fact that data

 4   breaches have been surging in the past 5 years.

 5          148.      Defendant knew or should have known that its security practices did not

 6   adequately safeguard the Private Information belonging to the Plaintiffs and Members of the

 7   Classes.

 8          149.      Through Defendant’s acts and omissions described in this Complaint, including

 9   Defendant’s failure to provide adequate security and its failure to protect the Private

10   Information of Plaintiffs and Members of the Classes from being foreseeably captured,

11   accessed, exfiltrated, stolen, disclosed, and misused, Defendant unlawfully breached its duty to

12   use reasonable care to adequately protect and secure the Private Information of Plaintiffs and

13   Members of the Classes during the period it was within Defendant’s possession and control.

14          150.      Defendant breached the duties it owed to Plaintiffs and Members of the Classes

15   in several ways, including:

16                    a.     Failing to implement adequate security systems, protocols, and practices

17                           sufficient to protect current, former, and prospective customers’ Private

18                           Information, including Plaintiffs and Members of the Classes, and thereby

19                           creating a foreseeable risk of harm;

20                    b.     Failing to comply with the minimum industry data security standards

21                           prior to the Data Breach;

22                    c.     Failing to act despite knowing or having reason to know that its systems

23                           were vulnerable to attack; and

24          151.      Due to Defendant’s conduct, Plaintiffs and Members of the Classes are entitled

25   to credit monitoring. Credit monitoring is reasonable here. The Private Information taken can

26   be used for identity theft and other types of financial fraud against Plaintiffs and Members of

27   the Classes.

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 30                                                    www.terrellmarshall.com
                     Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 31 of 49




 1            152.     Some experts recommend that data breach victims obtain credit monitoring

 2   services for at least ten years following a data breach. Annual subscriptions for credit

 3   monitoring plans range from approximately $219 to $358 per year. 28

 4            153.     As a result of Defendant’s negligence, Plaintiffs and Members of the Classes

 5   suffered injuries that may include: (i) the lost or diminished value of Private Information; (ii)

 6   out‐of‐pocket expenses associated with the prevention, detection, and recovery from identity

 7   theft, tax fraud, and/or unauthorized use of their Private Information; (iii) lost opportunity costs

 8   associated with attempting to mitigate the actual consequences of the Data Breach, including,

 9   but not limited to, time spent deleting phishing scams and reviewing and monitoring sensitive

10   accounts; (iv) the present and continued risk to their Private Information, which may remain for

11   sale on the dark web and is in Defendant’s possession and subject to further unauthorized

12   disclosures so long as Defendant fails to undertake appropriate and adequate measures to

13   protect the Private Information in their continued possession; (v) future costs in terms of time,

14   effort, and money that will be expended to prevent, monitor, detect, contest, and repair the

15   impact of the Data Breach for the remainder of the lives of Plaintiffs and Members of the

16   Classes, including ongoing credit monitoring.

17            154.     These injuries were reasonably foreseeable given the history of security

18   breaches of this nature. The injury and harm that Plaintiff and the members of the Classes

19   suffered was the direct and proximate result of Defendant’s negligent conduct.

20                                        VII.     SECOND CLAIM FOR RELIEF
21    Negligence Per Se (On Behalf of Plaintiffs, the Nationwide Class, and the Statewide Subclass)
22            155.     Plaintiffs re‐allege and incorporate by reference herein all of the allegations
23   contained in paragraphs 1 through 141.
24

25
     28
       In the recent Equifax data breach, for example, Equifax agreed to free monitoring of victims’ credit reports at all
26   three major credit bureaus for four years, plus $1 million of identity theft insurance. For an additional six years,
     victims can opt for free monitoring by one credit bureau, Equifax. In addition, if a victim’s child was a minor in May
27   2017, he or she is eligible for a total of 18 years of free credit monitoring under the same terms as for adults.

                                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                                             936 North 34th Street, Suite 300
                                                                                            Seattle, Washington 98103‐8869
                                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 31                                                                 www.terrellmarshall.com
                      Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 32 of 49




 1             156.     Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

 2   including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such

 3   as Defendant’s, of failing to use reasonable measures to protect Private Information. The FTC

 4   publications and orders described above also form part of the basis of Defendant’s duty in this

 5   regard.

 6             157.     Defendant violated Section 5 of the FTC Act by failing to use reasonable

 7   measures to protect Private Information and not complying with applicable industry standards.

 8   Defendant’s conduct was particularly unreasonable given the nature and amount of Private

 9   Information it obtained and stored, and the foreseeable consequences of the Data Breach for

10   companies of Defendant’s magnitude, including, specifically, the immense damages that would

11   result to Plaintiffs and Members of the Classes due to the valuable nature of the Private

12   Information at issue in this case—including Social Security numbers.

13             158.     Defendant’s violations of Section 5 of the FTC Act constitute negligence per se.

14             159.     Plaintiffs and Members of the Classes are within the class of persons that the FTC

15   Act was intended to protect.

16             160.     The harm that occurred as a result of the Data Breach is the type of harm the

17   FTC Act was intended to guard against. The FTC has pursued enforcement actions against

18   businesses, which, as a result of its failure to employ reasonable data security measures and

19   avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiffs and

20   Members of the Classes.

21             161.     As a direct and proximate result of Defendant’s negligence per se, Plaintiffs and

22   Members Classes have suffered and will suffer injury, including but not limited to: (i) actual

23   identity theft; (ii) the loss of the opportunity how their Private Information is used; (iii) the

24   compromise, publication, and/or theft of their Private Information; (iv) out‐of‐pocket expenses

25   associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or

26   unauthorized use of their Private Information; (v) lost opportunity costs associated with effort

27   expended and the loss of productivity addressing and attempting to mitigate the actual and

                                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                                    936 North 34th Street, Suite 300
                                                                                   Seattle, Washington 98103‐8869
                                                                                 TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 32                                                        www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 33 of 49




 1   future consequences of the Data Breach, including but not limited to efforts spent researching

 2   how to prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs

 3   associated with placing freezes on credit reports; (vii) the present and continued risk to their

 4   Private Information, which remains in Defendant’s possession and is subject to further

 5   unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

 6   measures to protect the Private Information of its current, former, and prospective customers

 7   in its continued possession; and (viii) future costs in terms of time, effort, and money that will

 8   be expended to prevent, detect, contest, and repair the impact of the Private Information

 9   compromised as a result of the Data Breach for the remainder of the lives of Plaintiffs and

10   Members of the Classes.

11           162.     Additionally, as a direct and proximate result of Defendant’s negligence per se,

12   Plaintiffs and Members of the Classes have suffered and will suffer the continued risks of

13   exposure of their Private Information, which remains in Defendant’s possession and is subject

14   to further unauthorized disclosures so long as Defendant fails to undertake appropriate and

15   adequate measures to protect the Private Information in their continued possession.

16                                     VIII.   THIRD CLAIM FOR RELIEF
17                                        Breach of Implied Contract
18              (On Behalf of Plaintiffs, the Nationwide Class, and the Statewide Subclass)
19           163.     Plaintiffs re‐allege and incorporate by reference Paragraphs 1 through 141 above
20   as if fully set forth herein.
21           164.     Defendant provided Plaintiffs and Class Members with an implied contract to
22   protect and keep confidential Defendant’s current, former, and prospective customers’ private,
23   nonpublic personal and financial information when they gathered the information from each of
24   their current, former, and prospective customers.
25           165.     Plaintiffs and Class Members would not have provided their personal and
26   financial information to Defendant, but for Defendant’s implied promises to safeguard and
27

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 33                                                     www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 34 of 49




 1   protect Defendant’s current, former, and prospective customers private personal and financial

 2   information.

 3          166.     Plaintiffs and Class Members performed their obligations under the implied

 4   contract when they provided their private personal and financial information in exchange for

 5   telecommunication services provided by Defendant.

 6          167.     Defendant breached the implied contracts with Plaintiffs and Class Members by

 7   failing to protect and keep private the nonpublic personal and financial information provided to

 8   them about Plaintiffs and Class Members.

 9          168.     As a direct and proximate result of Defendant’s breach of their implied contracts,

10   Plaintiffs and Class Members have been harmed and have suffered, and will continue to suffer,

11   damages and injuries.

12                                   IX.     FOURTH CLAIM FOR RELIEF
13        Violations of California’s Consumer Legal Remedies Act Cal. Civ. Code § 1750, et seq.
14                           (On Behalf of Plaintiffs and the Statewide Subclass)
15          169.     Plaintiffs re‐allege and incorporate by reference herein all of the allegations
16   contained in paragraphs 1 through 141.
17          170.     Plaintiffs bring this claim individually and on behalf of the Members of the
18   Statewide Subclass.
19          171.     Defendant’s conduct constitutes violations under California’s Legal Remedies
20   Act, Cal. Civ. Code § 1750, et seq. (the “CLRA”).
21          172.     Defendant’s conduct falls within the meaning of this statute because they caused
22   transactions resulting in the sale or lease of goods or services to consumers – namely, the sale
23   of cellular products and services to consumers. Such as Plaintiffs and Class Members. The sale
24   of these cellular services is considered services within the meaning of the statute under Civil
25   Code § 1761(b).
26

27

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 34                                                     www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 35 of 49




 1          173.     Plaintiffs and Members of the Statewide Subclass are consumers pursuant to this

 2   statute.

 3          174.     Defendant violated the Consumer Legal Remedies Act by way of Civil Code §

 4   1770(a)(5). In particular, Defendant represented (and continues to represent) that their services

 5   have benefits and characteristics which they do not have – mainly that Defendant has adequate

 6   data security practices to ensure that consumers’ Private Information is safe and secure from

 7   unauthorized disclosure.

 8          175.     Defendant is aware that this misrepresentation, which is a significant factor for

 9   its commercial success, is false and misleading.

10          176.     Plaintiffs and Members of the Statewide Class seek injunctive or other equitable

11   relief to ensure that Defendant hereinafter adequately safeguards Private Information by

12   implementing reasonable security procedures and practices. This relief is important because

13   Defendant still holds Private Information related to Plaintiffs and Members of the Statewide

14   Class. Plaintiffs and Members of the California Class have an interest in ensuring that their

15   Private Information is reasonably protected.

16          177.     Pursuant to Cal. Civ. Code § 1782, on August 20, 2011, Plaintiffs will mail

17   Defendant notice in writing, via U.S. certified mail, of the particular violations of Cal. Civ. Code §

18   1770 of the CLRA and demand that they rectify the actions described above by providing

19   complete monetary relief, agreeing to be bound by Defendant’s legal obligations and to give

20   notice to all affected customers of their intent to do so. If Defendant fails to take the actions

21   demanded to rectify their violations of the CLRA, Plaintiffs will seek statutory damages and

22   attorneys’ fees as allowed by the CLRA.

23                                     X.      FIFTH CLAIM FOR RELIEF
24        Violation of the Washington State Consumer Protection Act (RCW 19.86.010 et seq.)
25                           (On Behalf of Plaintiffs and the Nationwide Class)
26

27

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 35                                                      www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 36 of 49




 1           178.     Plaintiffs re‐allege and incorporate by reference Paragraphs 1 through 141 above

 2   as if fully set forth herein.

 3           179.     The Washington State Consumer Protection Act, RCW 19.86.020 (the “CPA”)

 4   prohibits any “unfair or deceptive acts or practices” in the conduct of any trade or commerce as

 5   those terms are described by the CPA and relevant case law.

 6           180.     Defendant is a “person” as described in RWC 19.86.010(1).

 7           181.     Defendant engages in “trade” and “commerce” as described in RWC

 8   19.86.010(2) in that they engage in selling telecommunication products and services, that

 9   directly and indirectly affect the people of the State of Washington.

10           182.     By virtue of the above‐described wrongful actions, inaction, omissions, and want

11   of ordinary care that directly and proximately caused the Data Breach, Defendant engaged in

12   unlawful, unfair and fraudulent practices within the meaning, and in violation of, the CPA, in

13   that Defendant’s practices were injurious to the public interest because they injured other

14   persons, had the capacity to injure other persons, and have the capacity to injure other

15   persons.

16           183.     In the course of conducting their business, Defendant committed “unfair or

17   deceptive acts or practices” by, inter alia, knowingly failing to design, adopt, implement,

18   control, direct, oversee, manage, monitor and audit appropriate data security processes,

19   controls, policies, procedures, protocols, and software and hardware systems to safeguard and

20   protect Plaintiffs and Class Members’ Private Information, and violating the common law

21   alleged herein in the process. Plaintiffs and Class Members reserve the right to allege other

22   violations of law by Defendant constituting other unlawful business acts or practices.

23   Defendant’s above‐described wrongful actions, inaction, omissions, and want of ordinary care

24   are ongoing and continue to this date.

25           184.     The gravity of Defendant’s wrongful conduct outweighs any alleged benefits

26   attributable to such conduct. There were reasonably available alternatives to further

27

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 36                                                      www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 37 of 49




 1   Defendant’s legitimate business interests other than engaging in the above‐described wrongful

 2   conduct.

 3          185.     As a direct and proximate result of Defendant’s above‐described wrongful

 4   actions, inaction, omissions, and want of ordinary care that directly and proximately caused the

 5   Data Breach and its violations of the CPA, Plaintiffs and Class Members have suffered, and will

 6   continue to suffer, economic damages and other injury and actual harm in the form of, inter

 7   alia, (1) an imminent, immediate and the continuing increased risk of identity theft, identity

 8   fraud and medical fraud—risks justifying expenditures for protective and remedial services for

 9   which they are entitled to compensation; (2) invasion of privacy; (3) breach of the

10   confidentiality their Private Information; (5) deprivation of the value of their Private

11   Information, for which there is a well‐established national and international market; and/or (v)

12   the financial and temporal cost of monitoring credit, monitoring financial accounts, and

13   mitigating damages.

14          186.     Unless restrained and enjoined, Defendant will continue to engage in the above‐

15   described wrongful conduct and more data breaches will occur. Plaintiffs, therefore, on behalf

16   of themselves, Class Members, and the general public, also seeks restitution and an injunction

17   prohibiting Defendant from continuing such wrongful conduct, and requiring Defendant to

18   modify their corporate culture and design, adopt, implement, control, direct, oversee, manage,

19   monitor and audit appropriate data security processes, controls, policies, procedures protocols,

20   and software and hardware systems to safeguard and protect the Private Information

21   entrusted to it.

22          187.     Plaintiffs, on behalf of themselves and the Class Members also seek to recover

23   actual damages sustained by each class member together with the costs of the suit, including

24   reasonable attorney fees. In addition, the Plaintiffs, on behalf of themselves and the Class

25   Members request that this Court use its discretion, pursuant to RCW 19.86.090, to increase the

26   damages award for each Class Member by three times the actual damages sustained not to

27   exceed $25,000.00 per class member.

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 37                                                     www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 38 of 49




                                      XI.     SIXTH CLAIM FOR RELIEF
 1
     Unjust Enrichment (On Behalf of Plaintiffs, the Nationwide Class, and the Statewide Subclass)
 2
            188.     Plaintiffs re‐allege and incorporate by reference herein all of the allegations
 3
     contained in paragraphs 1 through 141.
 4
            189.     Defendant benefited from receiving Plaintiffs’ and Members of the Classes’
 5
     Private Information by its ability to retain and use that information for its own benefit.
 6
     Defendant understood this benefit.
 7
            190.     Defendant also understood and appreciated that Plaintiffs’ and Members of the
 8
     Classes’ Private Information was private and confidential, and its value depended upon
 9
     Defendant maintaining the privacy and confidentiality of that Private Information.
10
            191.     Plaintiffs’ and Members of the Classes who were customers of Defendant’s
11
     customer conferred a monetary benefit upon Defendant in the form of monies paid for services
12
     available from Defendant.
13
            192.     Defendant appreciated or had knowledge of the benefits conferred upon them
14
     by Plaintiff and members of the Classes. Defendant also benefited from the receipt of Plaintiffs’
15
     and Members of the Classes’ Private Information, as Defendant used it to facilitate the transfer
16
     of Private Information between parties.
17
            193.     The monies that Plaintiffs’ and Members of the Classes paid to Defendant for
18
     services were to be used by Defendant, in part, to pay for the administrative costs of
19
     reasonable data privacy and security practices and procedures.
20
            194.     Defendant also understood and appreciated that Plaintiffs’ and Members of the
21
     Classes’ Private Information was private and confidential, and its value depended upon
22
     Defendant maintaining the privacy and confidentiality of that Private Information.
23
            195.     But for Defendant’s willingness and commitment to maintain privacy and
24
     confidentiality, that Private Information would not have been transferred to and entrusted with
25
     Defendant. Indeed, if Defendant had informed Plaintiffs’ and Members of the Classes that their
26

27

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 38                                                     www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 39 of 49




 1   data and cyber security measures were inadequate, Defendant would not have been permitted

 2   to continue to operate in that fashion by regulators, its shareholders, and its consumers.

 3          196.     As a result of Defendant’s wrongful conduct, Defendant was unjustly enriched at

 4   the expense of, and to the detriment of, Plaintiffs’ and Members of the Classes. Defendant

 5   continues to benefit and profit from their retention and use of the Private Information while its

 6   value to Plaintiffs’ and Members of the Classes has been diminished.

 7          197.     Defendant’s unjust enrichment is traceable to, and resulted directly and

 8   proximately from, the conduct alleged in this Complaint, including compiling, using, and

 9   retaining Plaintiffs’ and Members of the Classes’ Private Information, while at the same time

10   failing to maintain that information secured from intrusion and theft by hackers and identity

11   thieves.

12          198.     As a result of Defendant’s conduct, Plaintiffs’ and Members of the Classes

13   suffered actual damages in an amount equal to the difference in value between the amount

14   Plaintiffs’ and Members of the Classes paid for their purchases with reasonable data privacy

15   and security practices and procedures and the purchases they actually received with

16   unreasonable data privacy and security practices and procedures.

17          199.     Under principals of equity and good conscience, Defendant should not be

18   permitted to retain the money belonging to Plaintiffs’ and Members of the Classes because

19   Defendant failed to implement (or adequately implement) the data privacy and security

20   practices and procedures that Plaintiffs’ and Members of the Classes paid for and that were

21   otherwise mandated by federal, state, and local laws and industry standards.

22          200.     Defendant should be compelled to disgorge into a common fund for the benefit

23   of Plaintiffs’ and Members of the Classes all unlawful or inequitable proceeds they received as a

24   result of the conduct alleged herein.

25

26

27

                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 39                                                   www.terrellmarshall.com
                    Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 40 of 49




                                     XII.    SEVENTH CLAIM FOR RELIEF
 1
                              Violation of the California Consumer Privacy Act,
 2
                         (“CCPA”) Cal. Civ. Code §§ 1798.100, et seq. (§ 1798.150(a))
 3
                             (On Behalf of Plaintiffs and the Statewide Subclass)
 4
             201.     Plaintiffs re‐allege and incorporate by reference herein all of the allegations
 5
     contained in paragraphs 1 through 141.
 6
             202.     Defendant had a duty to implement and maintain reasonable security
 7
     procedures and practices with regard to Plaintiffs and Statewide Subclass Members’ PII.
 8
             203.     Plaintiffs and the Statewide Subclass Members provided to Defendant their
 9
     nonencrypted and nonredacted personal information as defined in §1798.81.5 in the form of
10
     their PII.
11
             204.     Defendant violated the California Consumer Privacy Act, or CCPA, by failing to
12
     prevent Plaintiffs and Statewide Subclass Members’ PII from unauthorized access and
13
     exfiltration, theft, or disclosure as a result of Defendant’s violations of its duty to implement
14
     and maintain reasonable security procedures and practices appropriate to the nature of the
15
     information to protect the PII of Plaintiffs and Statewide Class Members.
16
             205.     As a direct and proximate result of Defendant’s acts, including but not limited to
17
     its failure to encrypt its systems and otherwise implement and maintain reasonable security
18
     procedures and practices, Plaintiffs’ and the Statewide Subclass Members’ PII was subjected to
19
     unauthorized access and exfiltration, theft, or disclosure as a result of Defendant’s violation of
20
     the duty.
21
             206.     As a direct and proximate result of Defendant’s acts, including but not limited to
22
     its failure to encrypt its systems and otherwise implement and maintain reasonable security
23
     procedures and practices, Plaintiffs and the Statewide Subclass Members were injured and lost
24
     money or property, including but not limited the loss of Plaintiffs’ and Statewide Class
25
     Members’ legally protected interest in the confidentiality and privacy of their PII, nominal
26
     damages, statutory damages, and additional losses as described above.
27

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 40                                                      www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 41 of 49




 1          207.     Defendant knew or should have known that its computer systems and data

 2   security practices were inadequate to safeguard Plaintiffs’ and Statewide Subclass Members’ PII

 3   and that the risk of a data breach or theft was highly likely. Defendant failed to implement and

 4   maintain reasonable security procedures and practices appropriate to the nature of the

 5   information to protect the PII of Plaintiff and the Statewide Class Members.

 6          208.     Defendant is a corporation organized for the profit or financial benefit of its

 7   owners, with annual gross revenues exceeding $25 million, and collects PII as defined in Cal.

 8   Civ. Code § 1798.140.

 9          209.     Plaintiffs and the Statewide Subclass Members seek injunctive or other equitable

10   relief to ensure Defendant hereinafter adequately safeguards Plaintiffs and the Statewide

11   Subclass Members’ PII by implementing reasonable security procedures and practices. Such

12   relief is particularly important because Defendant continues to hold Plaintiffs and the Statewide

13   Subclass Members’ PII. These individuals have an interest in ensuring that their PII is reasonably

14   protected.

15          210.     Plaintiffs’ counsel will send a notice letter to Defendant’s registered service

16   agents via certified mail on August 20, 2021. Assuming Defendant does not cure the Data

17   Breach within 30 days, and Plaintiffs believe any such cure is not possible under these facts and

18   circumstances, Plaintiffs intend to promptly amend this Complaint to seek actual damages and

19   statutory damages of no less than $100 and up to $750 per customer record subject to the Data

20   Breach on behalf of the California Class as authorized by the CCPA.

21                                   XIII.   EIGHTH CLAIM FOR RELIEF
22    Violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. –
23          Unlawful Business Practices (On Behalf of Plaintiffs and the Statewide Subclass)
24          211.     Plaintiffs and the Statewide Subclass restate and reallege the foregoing
25   Paragraphs 1 through 141 as if fully set forth herein.
26

27

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 41                                                     www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 42 of 49




 1          212.     Defendant has violated Cal. Bus. and Prof. Code § 17200, et seq., by engaging in

 2   unlawful, unfair or fraudulent business acts and practices and unfair, deceptive, untrue or

 3   misleading advertising that constitute acts of “unfair competition” as defined in Cal. Bus. Prof.

 4   Code § 17200 with respect to the services provided to the California Class.

 5          213.     Defendant engaged in unlawful acts and practices with respect to the services by

 6   establishing the sub‐standard security practices and procedures described herein; by soliciting

 7   and collecting Plaintiffs’ and Statewide Subclass Members’ PII with knowledge that the

 8   information would not be adequately protected; and by storing Plaintiffs’ and Statewide

 9   Subclass Members’ PII in an unsecure environment in violation of California’s data breach

10   statute, Cal. Civ. Code § 1798.81.5, which requires Defendant to take reasonable methods of

11   safeguarding the PII of Plaintiffs and the Statewide Subclass Members.

12          214.     In addition, Defendant engaged in unlawful acts and practices by failing to

13   disclose the Data Breach to California Subclass Members in a timely and accurate manner,

14   contrary to the duties imposed by Cal. Civ. Code § 1798.82.

15          215.     As a direct and proximate result of Defendant’s unlawful practices and acts,

16   Plaintiffs and the Statewide Subclass Members were injured and lost money or property,

17   including but not limited to the price received by Defendant for the services, the loss of

18   Statewide Subclass Members’ legally protected interest in the confidentiality and privacy of

19   their PII, nominal damages, and additional losses as described above.

20          216.     Defendant knew or should have known that Defendant’s computer systems and

21   data security practices were inadequate to safeguard Statewide Subclass Members’ PII and that

22   the risk of a data breach or theft was highly likely, especially given Defendant’s inability to

23   adhere to basic encryption standards and data disposal methodologies. Defendant’s actions in

24   engaging in the above‐named unlawful practices and acts were negligent, knowing and willful,

25   and/or wanton and reckless with respect to the rights of members of the Statewide Subclass.

26          217.     Statewide Subclass Members seek relief under Cal. Bus. & Prof. Code § 17200, et

27   seq., including, but not limited to, restitution to Plaintiffs and Statewide Subclass Members of

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 42                                                     www.terrellmarshall.com
                      Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 43 of 49




 1   money or property that Defendant may have acquired by means of Defendant’s unlawful, and

 2   unfair business practices, restitutionary disgorgement of all profits accruing to Defendant

 3   because of Defendant’s unlawful and unfair business practices, declaratory relief, attorneys’

 4   fees and costs (pursuant to Cal. Code Civ. Proc. § 1021.5), and injunctive or other equitable

 5   relief.

 6                                      XIV.    NINTH CAUSE OF ACTION
 7      Violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. –
 8              Unfair Business Practices (On Behalf of Plaintiffs and the Statewide Subclass)
 9             218.     Plaintiffs and the Statewide Subclass restate and reallege the foregoing
10   Paragraphs 1 through 141 as if fully set forth herein.
11             219.     Defendant engaged in unfair acts and practices with respect to the services by
12   establishing the sub‐standard security practices and procedures described herein; by soliciting
13   and collecting Plaintiffs’ and Statewide Subclass Members’ PII with knowledge that the
14   information would not be adequately protected; by storing Plaintiffs’ and Statewide Subclass
15   Members’ PII in an unsecure electronic environment; and by failing to properly dispose of
16   equipment containing sensitive PII. These unfair acts and practices were immoral, unethical,
17   oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs and
18   Statewide Subclass Members. They were likely to deceive the public into believing their PII was
19   securely stored, when it was not. The harm these practices caused to Plaintiffs and the
20   Statewide Subclass Members outweighed their utility, if any.
21             220.     Defendant engaged in unfair acts and practices with respect to the provision of
22   services by failing to take proper action following the Data Breach to enact adequate privacy
23   and security measures and protect Statewide Subclass Members’ PII from further unauthorized
24   disclosure, release, data breaches, and theft. These unfair acts and practices were immoral,
25   unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiffs
26   and Statewide Subclass Members. They were likely to deceive the public into believing their PII
27

                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103‐8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 43                                                      www.terrellmarshall.com
                   Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 44 of 49




 1   was securely stored, when it was not. The harm these practices caused to Plaintiffs and the

 2   Statewide Subclass Members outweighed their utility, if any.

 3          221.     As a direct and proximate result of Defendant’s acts of unfair practices, Plaintiffs

 4   and the Statewide Subclass Members were injured and lost money or property, including but

 5   not limited to the price received by Defendant for the services, the loss of Statewide Subclass

 6   Members’ legally protected interest in the confidentiality and privacy of their PII, nominal

 7   damages, and additional losses as described above.

 8          222.     Defendant knew or should have known that Defendant’s computer systems and

 9   data security practices were inadequate to safeguard Statewide Subclass Members’ PII and that

10   the risk of a data breach or theft was highly likely, including Defendant failure to properly

11   encrypt and dispose of equipment containing sensitive PII. Defendant’s actions in engaging in

12   the above‐named unlawful practices and acts were negligent, knowing and willful, and/or

13   wanton and reckless with respect to the rights of members of the Statewide Subclass.

14          223.     Statewide Subclass Members seek relief under Cal. Bus. & Prof. Code § 17200, et

15   seq., including, but not limited to, restitution to Plaintiffs and Statewide Subclass Members of

16   money or property that Defendant may have acquired by means of Defendant’s unfair business

17   practices, restitutionary disgorgement of all profits accruing to Defendant because of

18   Defendant’s unfair business practices, declaratory relief, attorneys’ fees and costs (pursuant to

19   Cal. Code Civ. Proc. § 1021.5), and injunctive or other equitable relief.

20                                       XV.     PRAYER FOR RELIEF
21          WHEREFORE, Plaintiffs, on behalf of themselves and all Class Members, requests
22   judgment against the Defendant and that the Court grant the following:
23          A.       For an Order certifying the Nationwide Classes or, in the alternative, the Subclass
24   as defined herein, and appointing Plaintiffs and their Counsel to represent the certified Classes;
25          B.       For equitable relief enjoining Defendant from engaging in the wrongful conduct
26   complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and the Class
27

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 44                                                     www.terrellmarshall.com
                 Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 45 of 49




 1   Members’ PII, and from refusing to issue prompt, complete, any accurate disclosures to the

 2   Plaintiffs and Class members;

 3          C.      For injunctive relief requested by Plaintiffs, including but not limited to,

 4   injunctive and other equitable relief as is necessary to protect the interests of Plaintiffs and

 5   Class Members, including but not limited to an order:

 6                  1.      prohibiting Defendant from engaging in the wrongful and unlawful acts

 7                          described herein;

 8                  2.      requiring Defendant to protect, including through encryption, all data

 9                          collected through the course of its business in accordance with all

10                          applicable regulations, industry standards, and federal, state or local

11                          laws;

12                  3.      requiring Defendant to delete, destroy, and purge the personal

13                          identifying information of Plaintiffs and Class Members unless Defendant

14                          can provide to the Court reasonable justification for the retention and

15                          use of such information when weighed against the privacy interests of

16                          Plaintiffs and Class Members ;

17                  4.      requiring Defendant to implement and maintain a comprehensive

18                          Information Security Program designed to protect the confidentiality and

19                          integrity of the personal identifying information of Plaintiffs and Class

20                          Members’ personal identifying information;

21                  5.      prohibiting Defendant from maintaining Plaintiffs’ and Class Members’

22                          personal identifying information on a cloud‐based database;

23                  6.      requiring Defendant to engage independent third‐party security

24                          auditors/penetration testers as well as internal security personnel to

25                          conduct testing, including simulated attacks, penetration tests, and

26                          audits on Defendant’s systems on a periodic basis, and ordering

27

                                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103‐8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 45                                                     www.terrellmarshall.com
               Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 46 of 49




 1                      Defendant to promptly correct any problems or issues detected by such

 2                      third‐party security auditors;

 3               7.     requiring Defendant to engage independent third‐party security auditors

 4                      and internal personnel to run automated security monitoring;

 5               8.     requiring Defendant to audit, test, and train its security personnel

 6                      regarding any new or modified procedures;

 7               9.     requiring Defendant to segment data by, among other things, creating

 8                      firewalls and access controls so that if one area of Defendant’s network is

 9                      compromised, hackers cannot gain access to other portions of

10                      Defendant’s systems;

11               10.    requiring Defendant to conduct regular database scanning and securing

12                      checks;

13               11.    requiring Defendant to establish an information security training program

14                      that includes at least annual information security training for all

15                      employees, with additional training to be provided as appropriate based

16                      upon the employees’ respective responsibilities with handling personal

17                      identifying information, as well as protecting the personal identifying

18                      information of Plaintiffs and class members;

19               12.    requiring Defendant to conduct internal training and education routinely

20                      and continually, and on an annual basis to inform internal security

21                      personnel how to identify and contain a breach when it occurs and what

22                      to do in response to a breach;

23               13.    requiring Defendant to implement a system of tests to assess its

24                      respective employees’ knowledge of the education programs discussed in

25                      the preceding subparagraphs, as well as randomly and periodically

26                      testing employees’ compliance with Defendant’s policies, programs, and

27                      systems for protecting personal identifying information;

                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 46                                                 www.terrellmarshall.com
                 Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 47 of 49




 1                 14.     requiring Defendant to implement, maintain, regularly review, and revise

 2                         as necessary a threat management program designed to appropriately

 3                         monitor Defendant’s information networks for threats, both internal and

 4                         external, and assess whether monitoring tools are appropriately

 5                         configured, tested, and updated;

 6                 15.     requiring Defendant to meaningfully educate all class members about the

 7                         threats that they face as a result of the loss of their confidential personal

 8                         identifying information to third parties, as well as the steps affected

 9                         individuals must take to protect themselves;

10                 16.     requiring Defendant to implement logging and monitoring programs

11                         sufficient to track traffic to and from Defendant’s servers; and

12                 17.     for a period of 10 years, appointing a qualified and independent third

13                         party assessor to conduct a SOC 2 Type 2 attestation on an annual basis

14                         to evaluate Defendant’s compliance with the terms of the Court’s final

15                         judgment, to provide such report to the Court and to counsel for the

16                         class, and to report any deficiencies with compliance of the Court’s final

17                         judgment; and

18          D.     For an award of damages, including actual, nominal, and consequential damages,

19   as allowed by law in an amount to be determined;

20          E.     For an award of punitive damages;

21          F.     For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

22          G.     For prejudgment interest on all amounts awarded; and

23          H.     Such other and further relief as this Court may deem just and proper.

24                                  XVI.    DEMAND FOR JURY TRIAL
25          Plaintiffs hereby demand that this matter be tried before a jury.
26

27

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 47                                                    www.terrellmarshall.com
               Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 48 of 49




 1         RESPECTFULLY SUBMITTED AND DATED this 19th day of August, 2021.

 2
                                            TERRELL MARSHALL LAW GROUP PLLC
 3
                                            By: /s/ Beth E. Terrell, WSBA #26759
 4                                              Beth E. Terrell, WSBA #26759
                                                Email: bterrell@terrellmarshall.com
 5
                                                936 N. 34th Street, Suite 300
 6                                              Seattle, Washington 98103
                                                Telephone: (206) 206‐816‐6603
 7                                              Facsimile: (206) 319‐5450
 8
                                               M. Anderson Berry*
 9                                             Email: aberry@justice4you.com
                                               CLAYEO C. ARNOLD, A PROFESSIONAL
10                                              LAW CORP.
11                                             865 Howe Avenue
                                               Sacramento, California 95825
12                                             Telephone: (916) 777‐7777
                                               Facsimile: (916) 924‐1829
13

14                                             Gary E. Mason*
                                               Email: gmason@masonllp.com
15                                             David K. Lietz*
                                               Email: dlietz@masonllp.com
16
                                               MASON LIETZ & KLINGER LLP
17                                             5101 Wisconsin Avenue NW, Suite 305
                                               Washington, DC 20016
18                                             Telephone: (202) 429‐2290
19                                             Facsimile: (202) 429‐2294

20                                             Gary M. Klinger*
                                               Email: gklinger@masonllp.com
21                                             MASON LIETZ & KLINGER LLP
22                                             227 W. Monroe Street, Suite 2100
                                               Chicago, Illinois 60606
23                                             Telephone: (202) 429‐2290
                                               Facsimile: (202) 429‐2294
24

25

26

27

                                                                   TERRELL MARSHALL LAW GROUP PLLC
                                                                        936 North 34th Street, Suite 300
                                                                       Seattle, Washington 98103‐8869
                                                                     TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 48                                            www.terrellmarshall.com
               Case 2:21-cv-01119 Document 1 Filed 08/19/21 Page 49 of 49




                                           William Howard*
 1
                                           Email: Billy@TheConsumerProtectionFirm.com
 2                                         THE CONSUMER PROTECTION FIRM
                                           401 East Jackson Street, Suite 2340
 3                                         Truist Place
                                           Tampa, Florida 33602
 4
                                           Telephone: (813) 500‐1500
 5                                         Facsimile: (813) 435‐2369

 6                                         Attorneys for Plaintiffs and the Classes
 7
                                           *Pro hac vice forthcoming
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                    936 North 34th Street, Suite 300
                                                                   Seattle, Washington 98103‐8869
                                                                 TEL. 206.816.6603  FAX 206.319.5450
     CLASS ACTION COMPLAINT ‐ 49                                        www.terrellmarshall.com
